Citation Nr: 1612841	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-41 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) a second time, on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In that decision, the RO, in pertinent part, granted the Veteran's increased rating claim for his service-connected residuals of a right knee injury, and assigned a 20 percent evaluation, effective October 24, 2008.   


FINDINGS OF FACT

1.  The Veteran's service-connected knee disability is manifested by moderate recurrent subluxation and lateral instability, to include pain, subjective giving way, tenderness and swelling.  There is no evidence severe recurrent subluxation or lateral instability.

2.  From May 20, 2009, to June 13, 2014, the Veteran's service connected right knee disability was manifested by flexion limited to 45 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 percent for the right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256 - 5263 (2015).

2.  The criteria for a separate 10 percent rating for limitation of flexion from May 20, 2009, to June 13, 2014 are met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256 - 5263 (2015); VAOPGCPREC 23-97.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For an increased-compensation claim, the Court of Appeals of Veterans Claims had held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In this case, the duty to notify was satisfied by a letter dated October 2008 from the RO to the Veteran.  That letter notified the Veteran of what information and evidence was necessary to substantiate his claim, specifically the evidence necessary for an increased evaluation.  The letter also specified the evidence VA would seek to provide and the evidence the Veteran was expected to provide.

Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 (b).

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  The Veteran's service treatment records and post-service VA treatment records have been obtained.  

VA provided the Veteran with a VA examination in February 2009 in relation to his claim.  In April 2014, the Board remanded this appeal to the RO with the following instructions: (1) attempt to obtain the Veteran's private treatment records and associate them with the claims file; and (2) provide the Veteran with another VA examination to assess the current level of his right knee disability.  Upon remand, the RO provided the Veteran with VA examination in June 2014.  Over the course of both examinations, the Veteran's claims file has been reviewed, his lay statements recorded, and diagnostic testing has been considered.  Furthermore, in reaching their conclusions, examiners based such conclusions on the examinations conducted.  As such, the Board finds that the examinations are adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In addition, the RO requested the Veteran provide either his private treatment records or consent for VA to obtain such records.  See Letter dated April 30, 2014.  However, to date, such consent has not been given.  See Supplemental Statement of the Case dated August 27, 2014.  As such, the Board finds that the RO substantially complied with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(d); Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that VA has complied with the duty to assist.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

Applicable Law and Analysis 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When a claimant is awarded service connection and assigned a disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Here, the disability on appeal has not significantly changed, and a uniform evaluation is warranted.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

In this case, the Veteran's right knee disability is currently rated 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Under DC 5257, a 10 percent rating is assigned on evidence of slight recurrent subluxation or lateral instability of the knee; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.

In conjunction with the claim, an MRI was conducted on the Veteran's right knee.  The Veteran reported an aching, sharp knee pain rated at 9/10.  He also indicated that at times, his knee catches and gives way.  Upon examination, there was evidence of small knee joint effusion, intrasubstance degenerative change and a small focus of narrow edema.  See Radiologic Consultation Report dated August 3, 2007.

The Veteran was afforded a VA examination in February 2009.  At that time, the Veteran reported the following symptoms: subjective giving way, repeated effusions, swelling, tenderness, and moderate flare-ups that last between 1-2 days.  The Veteran stated that sometimes he is able to "push through" the pain; other times, he needs to stop what he is doing and rest in order to alleviate the pain.  As far as functional loss, the Veteran reported no incapacitating episodes, but noted he could not walk more than a mile.  The Veteran also indicated that in the past 12 months, he missed four weeks of work due to his knee disability.  

Upon range of motion testing, right knee flexion measured at 130 degrees; right knee extension was normal.  The examiner, a nurse practitioner, noted there was no objective evidence of pain after active motion and no objective evidence of pain following repetitive motion.  Further, there were no additional limitations after three repetitions of range of motion.  No ankylosis was present.  While the examiner indicated that tenderness was present, grinding, instability, clicks or snaps, or any other knee abnormalities were not.  The examiner found no constitutional symptoms of arthritis, no incapacitating episodes of arthritis, and no inflammatory arthritis.  Likewise there was no meniscus abnormality.  

Most recently, the Veteran was afforded another VA examination in June 2014.  Upon range of motion testing, flexion in the Veteran's right knee measured at 110 degrees, which painful motion at 90 degrees; there was no limitation of extension.  While the examiner, a physician's assistant, noted tenderness and pain to palpation in the right knee, the Veteran was able to perform repetitive use testing with three repetitions.  As for functional loss, the examiner noted less movement than normal and pain on movement.  While the Veteran reported flare-ups, he indicated there was no impact in the function of his knee.  The Veteran also reported that at work, he had difficulty going up and down ladders because he feared his knee would give out.  Stability tests were noted as normal and muscle strength in the right knee was rated as 5 out of 5.  The examiner also noted that the Veteran occasionally used a brace; there was no evidence of degenerative or traumatic arthritis.  

Also of record is a letter from the Veteran's private physician, Dr. J.P.Z.  In his opinion, Dr. J.P.Z. noted that the Veteran's knee pain limited his range of motion; the Veteran was able to flex his knee to 45 degrees.  Dr. J.P.Z. noted moderate subluxation with moderate instability.  In fact, Dr. J.P.Z. witnessed the Veteran's difficulty flexing his knee while walking up the steps.  In sum, Dr. J.P.Z. opined that the Veteran's knee pain has increased, his mobility and range of motion have decreased, and stairs and uneven surfaces cause moderate to severe pain.  Dr. J.P.Z. also reported normal results for McMurray's testing, Lachman's testing, and Anterior Draw testing.  See Letter from Dr. J.Z, received on July 1, 2009.  

After careful review of the evidence of record, the Board finds that the Veteran's knee disability does not warrant an evaluation higher than 20 percent.  In so finding, the Board notes that under Diagnostic Code 5257, a 20 percent disability evaluation is warranted when recurrent subluxation or lateral instability is moderate; 30 percent evaluation is warranted when there is severe recurrent subluxation or lateral instability.  In addition to the Veteran's reports of pain and weakness in the knee, his private physician noted moderate subluxation and instability.  The Veteran was able to walk up and down steps, albeit with some difficulty.  While the Veteran's doctor noted that his range of motion has decreased, the most recent test results illustrate that the Veteran's flexion of the right knee measured at 110 and there was no limitation of extension in right knee.  Overall, the medical evidence of record demonstrates that the Veteran's disability warrants compensation of 20 percent and no more.

The Board has considered the Veteran's subjective complaints.  Specifically, the Veteran has reported that his right knee disability increases difficulty in his everyday tasks at work or with family.  See Letter from Veteran dated June 15, 2009.  The Board recognizes that the Veteran is competent to describe his symptoms, but finds that the right knee disability is not manifested by severe instability or subluxation; such symptoms described by the Veteran, to include pain, instability, and weakness, are fully contemplated in the current 20 percent rating under Diagnostic Code 5257.  

Also in support of his claim, the Veteran has submitted lay statements from his wife and co-workers, attesting to the issues the Veteran has with his knee.  While there is nothing in the evidence to call into question the competency and credibility of these lay witnesses, their subjective reports cannot be the conclusive basis for an evaluative rating.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (finding that lay testimony is competent when it regards features or symptoms of injury or illness).  The Board is bound to apply the VA rating schedule, under which the rating criteria are defined and limited by specific medical findings.  

Based on the probative evidence of record, the Board finds that the nature of the Veteran's disability does not warrant a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Board has considered whether there is any other schedular basis for granting a higher rating in excess of 20 percent for the Veteran's right knee disability.  We find that there is no basis for a higher rating under any alterative diagnostic code.  At this junction, the Board notes that the evidence does not show ankylosis of the knee (DC 5256), flexion limited to 15 degrees of the right leg (DC 5260), extension of the leg limited to 20 degrees (DC 5261) or impairment of the tibia and fibula (DC 5262) at any time during the course of the appeal.

While a higher evaluation is not warranted under Diagnostic Code 5257, the Board concludes that assignment of a separate 10 percent disability rating for limitation of flexion is warranted from May 20, 2009, to June 2014.  With regard to assignment of a separate disability rating, VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), it was held that a veteran who has both arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.  

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  More recently, the VA General Counsel held that separate ratings could be provided for limitation of knee extension and flexion under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990  (2004).

The Board notes that the record does not show that the Veteran has arthritis of the right knee.  Nevertheless, as VA General Counsel has noted in VAOPGCPREC 23-97, the "the plain terms of Code 5257 and 5003 suggest that the Codes apply either to different disabilities or to different manifestations of the same disability, the evaluation of knee dysfunction under both Codes would not amount to pyramiding under [38 C.F.R. § 4.14]." (Emphasis added).  The limitation of flexion of 45 degrees noted by Dr. J.P.Z. in May 20, 2009 is consistent with a 10 percent rating for limitation of flexion under Diagnostic Code 5260.  The June 13, 2014, VA examination shows that the Veteran's limitation of flexion has improved to 110 degrees.  This degree of limited flexion is consistent with no more than a noncompensable rating.  Accordingly, the Board will assign a separate 10 percent rating for limitation of flexion from May 20, 2009, to June 13, 2014.  

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The symptoms of the Veteran's knee disability include pain, weakness and instability.  He currently has the highest rating based on the severity of his symptoms; his symptoms have not risen to the level of severe recurrent subluxation or lateral instability.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

In sum, the Veteran is not entitled to a higher schedular rating for his right knee disability.  His disability does not meet the criteria for a higher rating under the current or alternative Diagnostic Code.  An assignment of staged ratings has been considered and is not for application.  Fenderson, supra.  


ORDER

Entitlement to a rating in excess of 20 percent for a right knee disability is denied.  

A separate 10 percent rating for limitation of flexion from May 20, 2009, to June 13, 2014 is granted.  



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


